PER CURIAM.
We reverse the summary denial of defendant’s motion for post-conviction relief as to claim 4, alleging ineffective assistance of counsel as to the DNA expert and the failure to obtain a defense expert to explain the relationship of the evidence to his defense. On remand, the court shall afford an evidentiary hearing or attach parts of the record conclusively refuting this claim. The court shall also reconsider appellant’s Apprendi challenge to his sentence, raised in claim 6.1 See Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). In all other respects the summary denial is affirmed.
WARNER, FARMER and KLEIN, JJ., concur.

. Appellant’s case was not final when Appren-di was decided.